       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
IOU CENTRAL, INC.                  :
d/b/a IOU FINANCIAL, INC           :
                                   :
       Plaintiff,                  :
vs.                                : CASE NO. 1:20-cv-00453-JPB
MONTY LEE MERRILL,                 :
LAURA ANN MERRILL,                 :
CLEARWATER TRANSPORTATION, :
MANAGEMENT CO, LLC,                :
CLEARWATER REAL ESTATE, LLC :
                                   :
       Defendants.                 :

   PLAINTIFF’S RESPONSE TO MOTION TO VACATE [DOC 9]
   CROSS MOTION TO ENFORCE CONDITIONS PRECEDENT;
CROSS-MOTION TO VACATE ORDER GRANTING PRO-HAC STATUS
          AND TO STRIKE MOTION AND ANSWER.

      Per Fed. R. Civ. P. 7, L.R. 7.1 and applicable law, IOU responds to the

Motion to Vacate [Doc 9] of Defendants Monty Merrill [MLM] and Laura Ann.

Merrill [LAM] Defendant Clearwater Transportation Management [CTM], a

limited liability company whose member is MLM, a Texas citizen per §1332, as is

Clearwater Real Estate, LLC. [CRE] No relief is sought as to Clearwater

Transportation Ltd., [CTL], a company bankrupted by MLM.

      IOU also moves to vacate the pro-hac vice Order and to strike the Motion to

Vacate and Answer, per the conduct of Virginia counsel, practicing law in Georgia

courts without a Georgia license, as he has done three times in as many months,
                                       1
        Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 2 of 22




incorporating the Complaint. [Doc 1] It is time for this to end.

   STATEMENT OF FACTS: CORRECTED FROM THE INACCURATE
                  VERSION IN THE MOTION

      1.     The facts in the Complaint [Doc 1] are taken as true which Defendants

failed to address and conceded in their Motion, which itself seeks to perpetrate a

fraud on the Court by omitting significant details of the history of the loan

transaction between the parties, as well as the continued efforts of Virginia counsel

to practice law in Georgia without a license, purely for his self-profit.

      2.     On 9/18/18, MLM submitted a Loan Application to IOU’s website, at

its GA office, for a commercial loan [Loan] for CTL, whose sole partner is CTM, for

their alleged valid purposes as MLM is married to LAM, who had profits, ownership

or other unlisted interests in CTL/CRM and in CRE, another company owned by

MLM who knew of, consented to, benefitted from and ratified the Application and

resulting Loan. [Complaint ¶ 1]

      3.     MLM sought the Loan for all Defendants who knew of, benefitted

from, consented to and ratified the Loan, which satisfied their prior debts [the Prior

Loans] which they incurred and were responsible, including two prior loans, one

by IOU and one by another lender, in excess of $400,000, with the same or similar

terms as the current Loan, into which IOU is subrogated. [Complaint ¶ 9]


                                           2
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 3 of 22




      4.     On 11/26/18, MLM electronically executed a Promissory Note to

IOU, for CTL in the principal sum of $245,200 at IOU’s GA office, by its website,

in exchange for IOU’s Funds of that sum and a loan guaranty fee, part of the

principal, confirming the information in the Application and call, consenting to GA

law and jurisdiction to enforce the Note, which includes a Security Agreement, by

which the MLM Defendants as recipients of the Funds, encumbered and/or

intended to encumber their real and/or personal property as collateral for the Loan,

upon which IOU relied in approving the Loan, of which these Defendants knew,

consented, benefitted and ratified, [Complaint ¶ 10-11]

      5.     On 11/26/18, MLM electronically executed a Guaranty of the Note, at

IOU’s GA office, by its website, who, with the other Defendants, granted and/or

intended to grant the same security interest in their property, proceeds and assets as

CTL to guaranty the Note and Security Agreement of which Defendants knew,

consented, benefitted and ratified, per the Prior Loans, who granted and/or

intended to grant the same security interest in their property, proceeds and assets to

guaranty Note/Security Agreement, who received and personally benefitted from

the Funds and agreed to GA law and jurisdiction in the Guaranties, of which they

knew, consented, benefitted and ratified. [Complaint ¶ 12-13, ¶ 17 and ¶24]




                                          3
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 4 of 22




      6.    Defendants received the Loan Funds from IOU which they were to

repay daily under a Debit Agreement. [Complaint ¶ 14-16]

      7.    Defendants breached the Instruments shortly after receipt of the

Funds, which they did not intend to or could not repay. [Complaint ¶ 18-20]

      8.    Defendants are jointly severally liable for the Loan and Instruments as

agents/partners, under alter-ego and piercing theories, who assumed the Loan,

conspired to fraudulently induce IOU into closing the Loan, after which CTL was

suddenly bankrupted. [Complaint ¶ 21-23, ¶ 31]

      9.    Defendants made no payments on this loan since CTL’s bankruptcy in

February 2019, who induced and encouraged IOU to confer the Funds, which they

accepted, retained and are otherwise unjustly enriched at IOU’s expense, absent

their repayment, retaining their property assets and proceeds absent IOU’s interests

in them. [Complaint ¶ 26-29]

      10.   IOU filed suit against Defendants on its claims, to declare their joint

liability for the Instruments, secured by their property, assets and proceeds,

reforming the Instruments to reflect their intended execution by all Defendants and

equitable subrogation [Count I Complaint ¶ 33-48] judgment on the Instruments as

to all Defendants [Count II ¶ 49-54] breach of fiduciary duty and unjust enrichment

for their misconduct in rendering CTL insolvent and misusing its property, assets

                                         4
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 5 of 22




and proceeds to benefit themselves, rather than IOU [Count II ¶ 55-61] quantum

merit, unjust enrichment and money had and received if the other relief is denied

[Counts IV and V ¶ 62-71] an equitable lien/mortgage on their property, proceeds

and assets [Count VI: ¶ 72-76] a constructive trust if Count VI is not granted

[Count VII ¶ 77-81] fees/costs if Count II is not granted. [Count VIII ¶ 82-86]

      11.    IOU sued MLM in Cobb State Court, Case No. 19-A-2492 on

7/22/19, but only served him 2 months later after he evaded service, who then filed

an answer and motion for arbitration another 2 months later, through the firm of

Taylor, Duma and English, in October 2019. MLM then ceased communicating

with his attorney by January 2020, preventing the state court case from advancing,

which IOU then dismissed without prejudice on 2/4/20.

      12.    On 1/30/20, IOU filed suit [Doc 1], naming Defendants for whom

process issued, served with process on 2/6/20 [Doc 4-7] a week later. IOU had no

duty to file the returns before moving for default, contrary to the frivolous

argument on that ‘issue’ in the Motion. [Doc 9, p. 2] Defense counsel has a

tendency to make arguments unsupported by legal authority, who tends to ignore

the requirements for doing so under L.R. 83.1.




                                         5
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 6 of 22




      13.   IOU promptly sought and obtained entries of default on 2/28/20 as the

Defendants did not respond to the suit, despite MLM’s relationship with his state

court attorney until February 2020: undisclosed in the Motion to Vacate

      14.   On 3/5/20, Virginia Counsel wrote Georgia counsel [with whom he

obtained pro-hac admission in 2 other Georgia cases since 12/19, stating:

      From: Michael Whitticar <mikew@novaiplaw.com>
      Date: March 5, 2020 at 5:29:11 PM EST
      To: Geoffrey Dureska <gdureska@dbllawyers.com>, Carter Brown
      <cbrown@dbllawyers.com>
      Cc: Paralegal <novaipoffice@gmail.com>
      Subject: Fwd: Merrill: Bankruptcy Documents
      Dear Geoff:

      Monty Merrill asked me to forward these to you. Apparently,
      Clearwater Transportation Management has been in bankruptcy since
      February of 2019. IOU has been on the bankruptcy service list
      throughout the bankruptcy case. However, IOU apparently just
      decided to commit contempt of court and pretend that the automatic
      stay did not even exist. Therefore, you need to consult with the
      bankruptcy trustee to determine who is the appropriate party to seek
      contempt of court and Rule 11 sanctions against IOU and possibly its
      counsel.

      Sincerely, Michael C. Whitticar

      15.   Aside from its defamatory statements, this email shows that Virginia

counsel was retained with Georgia counsel before the answer deadline and

communicated with MLM before that deadline, but did nothing to file a timely

answer, contrary to the claims in the motion that Virginia Counsel had not yet

                                         6
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 7 of 22




communicated with MLM. [Compare to Doc 9, ¶ 2 and Doc 9-2, ¶ 2] The

Defendants were clearly aware of that deadline as well.

      16.    Defendants did nothing to address this case until 10 days after the

answer was due 5 days after the above email, when Georgia counsel contacted

IOU’s counsel claiming that he alone was retained to represent Defendants and

requested IOU vacate the entries of default, citing no legal grounds for them to do

so. The Motion followed 2 days later: nearly two weeks after the answer was due.

      17.    The Motion to Vacate is essentially one for summary judgment which

ignores the entries of default, never explains the failure to file a timely response

and disputes the involvement of Defendants with each other. [Doc 9-3 and 9-4]

Defendants never address IOU’s claims in their Motion. Laura Merrill attempts to

dispute service but never discloses her alleged correct address. [Doc 9-2]

      The Motion merely states: [Doc 9, p. 5]

      “Fed. R. Civ. P. 6(b)(1) provides that a deadline which has passed
      may be extended upon a showing of good cause and excusable
      neglect, while Fed. R. Civ. P. 55(c) provides that the court may set
      aside an entry of default upon a showing of good cause. The fact that
      the return of service documents were not filed on PACER until the
      day after the answer was due and the fact that Ms. Laura Merrill was
      never properly served constitute good cause and excusable neglect
      justifying the requested extension and an order setting aside the
      improperly obtained entry of default.”




                                         7
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 8 of 22




      18.    There was no obligation for IOU to file affidavits of service, at least

prior to the 90-day service period under Fed. R. Civ. P. 4(m). There was nothing to

stop MLM from advising his attorney when he was served so a response could be

filed. MLM retained Virginia counsel before his answer was due: who did nothing

as he admits. And again, Defendant Laura Merrill has not provided her allegedly

correct service address to dispute her alleged improper service of process.

      19.    The Answer [Doc 9-1] is written in a peculiar question and answer

format, contrary to Fed. R. Civ. P. 8, which frivolously denies nearly all averments

of the Complaint. The Answer omits all defenses provided under Fed. R. Civ. P. 8

and 12, which does not address IOU’s claims pled in law and equity, which do not

require a signed contract for liability. [Doc 9, p. 33-34] In fact the defense ignores

Georgia law on the issues of aiding and abetting or conspiring to commit torts.

      20.    Defendants failed to offer a reason for their failure to timely respond

to this suit, to which they present no valid defense, whose motion should be denied

and the pro-hac status of Virginia counsel terminated, who illegally signed the

Motion and Answer prior to pro-hac admission as required by L.R. 83.1, which

should be stricken.

      21.    Virginia counsel is engaged in practicing law in Georgia without a

license by seeking pro-hac admission in this case and others filed by IOU since

                                          8
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 9 of 22




December 2019, IOU v. Hoang, Case No. 4:19-cv-00199, M.D. Ga. 2019 [See Doc

15-2, including an order admonishing Virginia counsel to comply Georgia law and

properly move for pro-hac status] and see IOU v. Trinity. 1:19-cv-05786 (N.D. Ga.

2019] In all three cases, Virginia counsel provided legal advice, signed motions

and pleadings without any legal right to so do: without disclosing all of the

appearances in any of the cases. Virginia counsel also engaged in this practice in

Texas and other jurisdictions where he is similarly unlicensed. Virginia counsel

should be held accountable for this conduct in which he has no right to engage.

      22.   For these same reasons, Defendants cannot seek arbitration.

      23.   The Motion to Vacate should be denied and Order for Admission of

Virginia Counsel should be stricken, with the Motion/Answer, both signed by him.

                                   MEMORANDUM

      Per Fed R. Evid. 201, IOU requests the Court to take judicial notice of the

proceedings, pleadings, and exhibits referred above.

I.    Defendants Provide No Basis to Vacate the Defaults.

      The Defendants provide no basis to vacate the defaults whose motion and

affidavit should be stricken. For example, the alleged defense of inadequate service

upon Laura Merrill is unsupported by argument in the Motion and waived,

particularly as the entries of default resulted from the unexplained neglect in

                                         9
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 10 of 22




failing to timely respond to the suit as Defendants admit. Carlisle v. National,

LEIS 88186 *16-17 (N.D. Ga. 2015) [defendant waived argument on alleged

improper service by failing to cite Fed. R. Civ. P. 4 or other authority that service

was improper, who conceded its failure to timely respond to the complaint was

neglectful] Laura Merrill also waived any argument that the Court lacks personal

jurisdiction over her due to this issue, which again is not briefed in the Motion.

Carlisle * 19 [personal jurisdiction defense on service issue was waived when not

raised in the initial motion to vacate entries of default]

      In this case, Defendants seek to vacate the defaults based upon ‘excusable

neglect’ without citing any authority who offer no reason for the failure to timely

answer as MLM was continuously represented by lawyers since February 2019.

IOU had no obligation to file the returns of service before moving for default, as

noted in Carlisle where the plaintiff filed the returns over two weeks after service

of process, with the defendant being held in default. Carlisle * 19.

       Defendants cite no authority from this Court on vacating entries of default,

only a passing blub of other authority [Doc 9, p. 8] This Court held a defendant (1)

did not show good cause for vacating a default by recklessly disregarding a service

date as Defendants did here, aware of the suit before the deadline to respond, as

was the defendant in Carlisle. Id * 25-26 The Court also held (2) the defendant in

                                           10
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 11 of 22




Carlisle did not act promptly to vacate the entry of default, which Defendants did

not do here, until nearly two weeks after their answers were due. Id * 25-26.

Defendants made no effort to vacate the defaults nearly a month after their entry –

which resulted from the fact they retained Mr. Whitticar, an attorney not admitted

in Georgia, who engaged in unauthorized practice of law by accepting their

retainer and sought to initially litigate this case without local counsel contrary to

L.R. 83.1, no who pled no meritorious defenses to this action, but instead offer

unsupported, vague allegations in their answer, precluding relief from the defaults,

standards unaddressed in their Motion, which they waived.

      The Court also held that the defendant in Carlisle (3) did not raise sufficient

facts in support of a meritorious defense, likely to be successful, legally

cognizable, offer facts which if proven at trial would establish the defense, by a

clear recitation of the facts, not a general denial. Id * 29-31 ["The defendant must

assert specific facts supporting the existence of a prima facie meritorious defense

as opposed to generally denying the allegations announced in the complaint.”].

which the Defendants likewise fail to do here, who failed to present any argument

to defend any specific Counts of the Complaint. Notably, Defendants never raised

a substantive affirmative defense in their bare-bones, poorly pled unsupported

answer, including the mandatory defenses in Fed. R. Civ. P. 8 and 12, which they

                                         11
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 12 of 22




waived. See Rogers v. Allied Media, 160 B. R. 256 (N.D. Ga. Bankr. 1993)

[declined to vacate entry of default entered before Defendant its timely answer,

which failed to present any plausible excuse explaining the reasons for this delay,

did not established that a meritorious defense to this action exists, particularly in

view of the admission in the Answer that defendant owes the amount alleged by

plaintiff in the complaint. The Court previously declined to consider defenses of

claims to which no argument is directed. Cadle v. Menchion, LEXIS 142124 *17

(N.D. Ga. 2014) [court did not address quantum meruit claim which opposing

party did not address in motion to dismiss] Any arguments to those claims were

waived. The Court also held that the plaintiff in Carlisle (4) would be unduly

prejudiced by the result of the delay in vacating the default, which would decrease

its chances of collecting its debt from the defendant. Id * 48-49. MLM bankrupted

the borrower-Business over a year ago, [Doc 9-5, 9-6 and 9-7] delaying IOU’s debt

since then, which is similarly prejudiced by vacating the entries of default in this

case, particularly considering the dilatory tactics of MLM in the state court case.

II.   Defendants Waived Arbitration.

      An arbitration agreement is waivable, Citibank v. Stok & Assocs., 387 F.

App'x 921, 923 (11th Cir. 2010) (per curiam) See also Plaintiffs S'holders Corp.

v. S. Farm Bureau Life Ins., 486 F. App'x 786, 790 (11th Cir. 2012) (“[A]bsent

                                         12
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 13 of 22




clear and unmistakable evidence of an agreement to the contrary, disputes

regarding conduct-based waiver are left to the courts to decide.” “Arbitration

should not be compelled when the party who seeks to compel arbitration has

waived that right." Morewitz v. West of England Ship Owners Mur. Protection

and Indemnity Assoc., 62 F.3d 1356, 1365 (11th Cir. 1995). A party waives the

right to compel arbitration when they “substantially participate in litigation to a

point inconsistent with an intent to arbitrate and participation results in prejudice to

the opposing party.” Id. at 1366. Prejudice exists “in situations where the party

seeking arbitration allows the opposing party to undergo the types of litigation

expenses that arbitration was designed to alleviate.” Id Defendants waived

enforcement of the arbitration clause in the Note/Guaranty by failing to respond to

this suit, against which IOU incurred expenses by obtaining default. Furthermore,

their “demand” for arbitration was not made within 20 days of service of this

action per the Note, a contractual deadline which cannot be altered. Defendants

also filed an answer again waiving arbitration in this case and arbitration was

notably waived by the year-long bankruptcy by the Bankrupt Business.

      A district court is required to stay a pending suit when it is satisfied that only

arbitrable issues remain. Klay, at 1203-04. As shown above, the claims as to

Defendants are not subject to arbitration. Therefore, this case is not subject to a

                                          13
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 14 of 22




mandatory stay for arbitration. A district court has discretion to stay non-arbitrable

claims when arbitrable and non-arbitrable claims are advanced. “Courts generally

refuse to stay proceedings of non-arbitrable claims when it is feasible to proceed

with the litigation." Klay at 1204. "Crucial to this determination is whether

arbitrable claims predominate or whether the outcome of the non-arbitrable claims

will depend upon the arbitrator's decision." Klay at 1204. Justice White

admonished: "[O]nce it is decided that the two proceedings are to go forward

independently, the concern for speedy resolution suggests that neither should be

delayed." Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 225, (1985) (White,

J., concurring) (noting "[w]hile the impossibility of the lawyers being in two places

at once may require some accommodation in scheduling, it seems to me that the

heavy presumption should be that the arbitration and the lawsuit will each proceed

in its normal course").

      However, as also detailed above, Defendants waived arbitration by failing to

fulfill a condition precedent- bringing the Note current which MLM guaranteed,

resulting in prejudice to IOU. Under the [Federal Arbitration] Act/Georgia law.

“[A]n arbitration clause of a contract may be repudiated, waived, or abandoned,

by either or both parties to a contract. An agreement to arbitrate is waived by any

action of a party which is inconsistent with the right of arbitration.” National

                                         14
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 15 of 22




Fidelity v. Lane, 398 S2d. 775 (Ga. App. 1990) [court determined a party waived

arbitration by not obtaining expert medical determination required prior to

arbitration] citing McCormick-Morgan v. Whitehead, 345 S.E.2d 53, 56 (1986)

[court determined electric company negotiated final contract with contractor and

waived right to arbitration] See Klopp v. Benchmark, LEXIS 188108 * 7-8(S.D.

Fla. 2015) [court could determine if conditions precedent to arbitration were met]

See Freeman v. Smart Pay Leasing, Case No. 18-10380 [unpubl] (11th Cir. 2019)

[party waived arbitration by failing to fulfill condition precedent of paying filing

fee. See S&H Contractors v. AJ Taft, 906 F.2d, 1507, 1514 (11th Cir. 1990)

[corporation waived arbitration by not being properly organized as required by

contract and participated in litigation before demanding arbitration, holding: “a

party waived its right to arbitrate if “under the totality of the circumstances, the . .

party acted inconsistently with the arbitration right and, in so acting, has in some

way prejudiced the other party.”] Arbitration should be denied for Defendants for

failing to fulfill the conditions precedent of the Note and Guaranty [the terms of

which they completely dispute] and otherwise waiving arbitration, such as not

bringing the Note current, even 21 days or more after service of this suit.

III.   Arbitration Parties Should be Ordered to fulfill Conditions Precedent.

       The Note [Doc 9-10] contains the following language:

                                          15
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 16 of 22




      Limitations for Submission and Conducting Arbitration. The
      option of a party to this Note to submit any particular Dispute to
      arbitration shall
      expire and be waived with respect to such particular Dispute:
      (i) on the 20th day after the later of service of the summons and
      complaint or the service of any amended complaint filed in such civil
      action, with respect
      any party to the Note that is named as a defendant in such civil action
      involving or relating to such Dispute, or
      (ii) on the 20th day after the later of service of any responsive
      pleadings to the complaint or any later filed counterclaims or third-
      party claims asserted in
      such civil action with respect to the party to the Note that initiated a
      civil action involving or relating to such Dispute.
      The unconditional payment obligations of the Borrower set for in
      Section 13 of this Note shall be a condition precedent to the option to
      submit any Disput[e] to arbitration and to continue any arbitration
      after submission.

      Of course, the Business is in bankruptcy which cannot invoke the Note, but

the Note still binds MLM per the Guaranty [Doc 9-12] which states:

      “Each party will pay its own filing, administration, service or case
      management fees in relation to the arbitration.” [Guaranty ¶10]
      When read together, the Note and Guaranty require MLM and any other

Defendants to (a) seek arbitration within 20 days after service of the Complaint and

(b) advance costs of arbitration and (c) bring the Note current as (d) conditions

precedent to arbitration. Alternatively, any parties to arbitration should fulfill the

conditions precedent to arbitration under the Note and Guaranty. Freeman- and

S&H Contractors supra. Therefore, if Defendants are parties to arbitration ordered

with IOU then they should be ordered to (a) advance half of their costs [$1,500.00]
                                         16
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 17 of 22




in a 3-party JAMS arbitration] and (b) bring the Note current (c) within 14-days of

an order granting the Motion, subject to these conditions. Otherwise, any claim for

arbitration should be denied with prejudice.




IV.   The Pro-Hac Vice Order of Virginia Counsel should be Vacated and the
      Motion and Answer Stricken.

      As shown here, Virginia Counsel is on his third pro-hac admission in a

Georgia Court in three months, who was apparently practicing law here without a

license before and after appearing in this case.

      L.R. 83.1 states in part as follows:

      B. Permission to Practice in a Particular Case.

      (1) Eligibility and Procedure. A non-resident attorney who is not an active
      member in good standing of the State Bar of Georgia, but who is a member
      in good standing of the bar of any United States court or of the highest court
      of any State must apply in writing for permission to appear pro-hac vice in
      any case in which the attorney will appear in Court on behalf of a party,
      apply for fees, sign his or her name to a document filed with the Court, or
      otherwise substantially participate in preparing or presenting a case.

      F. Attorney Discipline

      (14) Unauthorized Practice. Any person not admitted to the bar of
      this Court or any attorney disbarred or suspended by this Court who
      exercises any of the privileges bestowed upon members of this Court's
                                             17
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 18 of 22




      bar or pretends to be entitled to such privileges will be adjudged guilty
      of contempt and may be subject to other discipline by the Court.

      See also O.C.G.A. §15-19-51 stating in part:

      Unauthorized practice of law forbidden
      (a) It shall be unlawful for any person other than a duly licensed
      attorney at law:
      (1) To practice or appear as an attorney at law for any person other
      than himself in any court of this state or before any judicial body;
      (2) To make it a business to practice as an attorney at law for any
      person other than himself in any of such courts;
      (3) To hold himself out to the public or otherwise to any person as
      being entitled to practice law;
      (4) To render or furnish legal services or advice;
      (5) To furnish attorneys or counsel;
      (6) To render legal services of any kind in actions or proceedings of
      any nature;
      (7) To assume or use or advertise the title of "lawyer," "attorney,"
      "attorney at law," or equivalent terms in any language in such manner
      as to convey the impression that he is entitled to practice law or is
      entitled to furnish legal advice, services, or counsel; or
      (8) To advertise that either alone or together with, by, or through any
      person, whether a duly and regularly admitted attorney at law or not,
      he has, owns, conducts, or maintains an office for the practice of law
      or for furnishing legal advice, services, or counsel.
      (b) Unless otherwise provided by law or by rules promulgated by the
      Supreme Court, it shall be unlawful for any corporation, voluntary
      association, or company to do or perform any of the acts recited in
      subsection (a) of this Code section.

      The Court may         strike or disregard documents resulting from the

unauthorized practice of law, as in Disabled Patriots of Am v. HT W. End LEXIS

9227 (N.D. 2006) detailing L.R. 83.1, requiring parties in cases before the Court to

be represented by Georgia counsel or Georgia local counsel with an out-of-state
                                         18
       Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 19 of 22




attorney, admitted by pro-hac vice status. The Court struck part of a fee petition for

plaintiff in this case, finding that plaintiffs’ out of state attorneys failed to obtain

pro-hac vice admission, finding as follows:

      “The       Court     agrees      with      defendant      under      the
      circumstances, John and Lawrence Fuller [plaintiffs’ attorneys] should
      have sought permission to practice in this district pro-hac vice. Their
      failure to do so certainly violated the local rules, and likely violated
      Georgia's Rules of Professional Conduct prohibiting the unauthorized
      practice of law in Georgia.” Id *5--6

      “Plaintiffs' attorneys offer a number of reasons why they failed to seek
      admission pro-hac vice, none of them persuasive. (Pls.' Resp. to Def.'s
      Mot. To Strike ("Pls.' Resp.") [21].) Primarily, plaintiffs argue that
      they interpreted the local rules only to require pro-hac vice admission
      before an actual "appearance" in court. (Id. at 2.) Because
      neither John nor Lawrence Fuller appeared in court, plaintiffs contend,
      they were not required to obtain pro-hac vice admission. (Id.)

      The Court rejects plaintiffs' interpretation of the local rule. By its
      terms, Rule 83.1 governs the "admission to practice before the
      Court." N.D. Ga. R. 83.1 (emphasis added). Rule 83.1(B), which
      applies specifically to non-resident attorneys, provides for "permission
      to practice" in particular cases. Id. (emphasis added). Courts have
      repeatedly held that the "practice" of law is not limited to appearing in
      court. See In re Loveless Babies, 315 B.R. at 792 (holding that
      Chicago attorneys who never made an appearance in Georgia court
      were nevertheless "practic[ing] law in Georgia"); In re Peterson, 163
      B.R. 665, 672 (D. Conn. 1994) (recognizing that the practice of law
      "includes giving legal advice and drafting documents regardless of
      whether it occurs in a court of record'"); Ramirez v. England, 320
      F.Supp. 2d 368, 377 (D. Md. 2004) (stating that "the very acts of
      interview, analysis and explanation of legal rights constitute practicing
      law"). Id *6-7


                                          19
Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 20 of 22




“Moreover, Local Rule 83.1(B) is the mechanism by which the Court
obtains the authority to monitor, and discipline if necessary, non-
resident attorneys practicing before it. See Smith v. Homes Today
Inc. (In re Smith), 306 B.R. 5, 7 (M.D. Ala. 2004) (noting that non-
resident attorney became subject to the forum's rules of professional
conduct upon his admission pro-hac vice); Adams v. BellSouth
Telecomms., Inc., 2000 U.S. Dist. LEXIS 22255, 2000 WL 33941852
*4 (S.D. Fla. 2000) (citing authority for imposing discipline on an
attorney admitted pro-hac vice). To that end, Rule 83.1(C) provides:
"All lawyers practicing before this court shall be governed by and
shall comply with the specific rules of practice adopted by this court
and, unless otherwise provided, with the Georgia Rules of
Professional Conduct." N.D. Ga. R. 83.1(C). [emphasis added]
Plaintiffs' interpretation-which would subject attorneys to these rules
only when they physically "appear" in a courtroom-would seriously
hinder the Court's ability to monitor and discipline non-resident
attorneys who are conducting litigation in this district.” Id *7-8
……

“Regardless of the varying requirements for admission to the federal
courts in other states, if the attorneys intend to practice in the
Northern District of Georgia, it is incumbent upon them to become
familiar with the local rules that govern the federal courts in this
district. Furthermore, the text of Rule 83.1 is fairly straightforward:
non-resident attorneys who are not members of the Georgia bar
must apply for pro-hac vice admission before they practice law in
Georgia. N.D. Ga. R. 83.1(B). Practicing law is not limited to
appearing in court, but includes all of the professional duties that
lawyers typically perform, such as advising clients and drafting
court documents. ). [emphasis added] John and Lawrence
Fuller clearly were practicing law when they: drafted the Complaint
and other court documents, evaluated and analyzed expert reports,
provided legal advice to plaintiffs, and negotiated and drafted a
Settlement Agreement.” (See Pls.' Appl. [13] at Ex. 7.) Id *8-9

The Court may strike documents under its inherent authority below:


                                  20
      Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 21 of 22




      “A court may impose sanctions for litigation misconduct under its inherent
      power. The Court's inherent power derives from the court's need to manage
      its own affairs so as to achieve the orderly and expeditious disposition of
      cases. This power, however, must be exercised with restraint and discretion.
      The key to unlocking a court's inherent power is a finding of bad faith. . A
      party demonstrates bad faith by, inter alia, delaying or disrupting the
      litigation or hampering enforcement of a court order.. The dismissal of a
      party's complaint or answer, or striking its defenses, as a sanction…is a
      heavy punishment, appropriate only as a last resort, when less drastic
      sanctions would not ensure compliance with the court's orders.” Forsberg,
      694-698 citing Eagle Hosp. Physicians v. SRG Consulting, 561 F.3d 1298,
      1306 (11th Cir. 2009) [affirmed inherent power to strike defendants'
      answer/counterclaims for illegally using privileged information; see Eagle
      Hospital v. SRG, LEXIS 63442 (N.D. Ga. 2007)

      Virginia Counsel had no right to represent the Defendants by advising them

or signing the Answer and Motion before his admission including making false

statements about IOU’s counsel, which is the unauthorized practice of law. The

Court should vacate the Order for Pro-Hac Vice Admission of Virginia Counsel

and strike the Answer and Motion resulting from his unauthorized practice of law.

The Answer may also be stricken under Fed. R. Civ. P. 12 (f) Tomason v. Stanley,

297 F.R.D. 541, 547-549 (S.D. Ga. 2014) [struck unsupported defenses of

conditions precedent, liquidated damages and sanctions]

                                CONCLUSION

      WHEREFORE, Plaintiff respectfully prays for the following relief:

      (a)   Deny the Motion to Vacate;

      (b)   Strike the Motion and Answer and Vacate the Pro-Hac Vice Order;
                                        21
      Case 5:20-cv-01463-DAE Document 12 Filed 03/27/20 Page 22 of 22




      (c)   Alternatively, Defendants be ordered to fulfill conditions precedent to

            arbitration: [if they have standing to seek arbitration]

            (1)   Advance half of their costs [$1,500.00] in a 3-party JAMS

                  arbitration; and

            (2)   Bring the Note current.

            (3)   Otherwise, the Motion should be denied with prejudice.

      (d)   For all other just and proper relief.

                         CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

                            CERTIFICATE OF SERVICE

      I certify a precise copy of this document was filed ECF on the below date,

sending ECF notice to opposing counsel of record.

      Respectfully submitted this 27rd day of March 2020.

                  By:    /s/Paul G. Wersant
                         Paul G. Wersant
                         Georgia Bar No. 748341
                         3245 Peachtree Parkway, Suite D-245
                         Suwanee, Georgia 30024
                         Telephone: (678) 264-2358
                         Email: pwersant@gmail.com
                         Attorney for Plaintiff
                         File No. 98052 and 109899

                                         22
